Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered January 30, 1984, convicting him of rape in the first degree, sodomy in the first degree (two counts), and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the contentions raised in the defendant’s pro se brief and find them to be without merit. Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur.